NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3504
                                       ___________

                                   STEPHEN HEALY,
                                              Appellant

                                             v.

                           UNITED STATES POST OFFICE
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-15-cv-06772)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 16, 2016
          Before: JORDAN, BARRY and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: March 17, 2016)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Stephen Healy (“Healy”) appeals from the order of the United

States for the District Court of New Jersey. We will affirm the District Court’s decision

to dismiss his complaint for failure to state a claim.

                                              I.

       On September 10, 2015, Healy filed a twelve-page complaint in the District Court

of New Jersey, and asked for leave to proceed in forma pauperis (“IFP”). Healy’s

twelve-page handwritten complaint appeared to be written in a stream of consciousness,

and to the extent that he alleged any harm, he stated that the United States Post Office

had sent him corrupt messages that inflicted permanent brain and memory damage on

him, and were severely cruel.1 He sought, at a minimum, ten million dollars in damages.

The District Court granted Healy IFP status, but dismissed his complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) because Healy did not state a claim upon which relief could be

granted.2 Healy filed a timely notice of appeal.

                                              II.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331, and we have

jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District Court’s sua sponte

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) is plenary. See Allah v. Seiverling, 229
F.3d 220, 223 (3d Cir. 2000). When dismissing complaints for failure to state a claim


1
  Healy was referring, for example, to signs stating “Collect a Classic,” referring to
various stamps.
2
  The District Court also noted that Healy’s complaint was frivolous and failed to meet
                                              2
under § 1915(e)(2)(B)(ii), this standard of review is the same as under Fed. R. Civ. P.

12(b)(6). Where a complaint has not alleged sufficient facts to state a claim for relief that

is “plausible on its face[,]” dismissal is appropriate. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Pro se complaints must be construed liberally. See Erickson v. Pardus, 551 U.S.
89, 93-94 (2007).

         Healy did not allege sufficient facts in his complaint to state a plausible claim for

relief. His materials invoke numerous fantasy scenarios, and his only concrete claim is

that a sign posted in a United States Post Office can have its letters rearranged in an

offensive way. He presented materials rearranging Post Office signs in just such a

fashion, but it was clear that he had rearranged them. Even under a generous reading of

his complaint, this does not constitute the basis for a facially plausible claim. See

Connelly v. Lane Const. Corp., 809 F.3d 780, 786-87 (3d Cir. 2016).

         For the reasons stated above, we will affirm the District Court’s order dismissing

Healy’s complaint for failure to state a claim. In light of our disposition, Healy’s motion

for appointment of counsel is denied.3 See Tabron v. Grace, 6 F.3d 147, 155-56 (3d Cir.

1993).




the standards of Federal Rule of Civil Procedure 8.
3
  To the extent that Healy also sought an extension of time to file his informal brief, we
decline to grant the extension because he timely filed his informal brief.
                                                3